oO Boy NH OH HB W YY —

NO bv be BR BH KH NH NH NO YK KR RK RR HB BS eS Eel eS

Case 3:15-md-02672-CRB Document 7251 Filed 03/03/20 Page 1of3

FILED
MAR ~ 3 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

IN RE: VOLKSWAGEN “CLEAN DIESEL”) MDL No. 15-2672 (JSC)
MARKETING, SALES PRACTICES, AND
PRODUCTS LIABILITY LITIGATION

 

 

VERDICT FORM

Nee

 

VERDICT FORM
MDL NO. 2672 (JSC)

 
oO Oo SN WN A KR WY YY

wm wp WN NY NH WN NY NN NY KF FF KF HPO FSF FO Oe ES ee
Oo “sO A BR WH NY KH CO OO DB ss HD A FBP W YH KF &S

Case 3:15-md-02672-CRB Document 7251 Filed 03/03/20 Page 2 of 3

YERDICT FORM

Compensatory Damages (All Counts)

Question 1. . Has each Plaintiff proved by a preponderance of the evidence that he, she, or they

were economically harmed as a result of Defendants’ conduct?

Byron Clendenen (2013 Volkswagen Touareg)

uu
Yes

Kenneth and Maria Coon (2014 Audi A6)

>a
Yes

Richard and Virginia Ortiz (2014 Volkswagen Passat)

U
Yes

Timothy Riley (2010 Volkswagen Jetta)

“
Yes

Julia Robertson (2013 Volkswagen Golf)

ve
Yes

Scott Salzer (2010 Volkswagen Jetta)

tb”
Yes

Luke and Kathryn Sanwick (2013 Audi Q7)

al
Yes

No

No

No

No

No

No

No

If you answered “No” for all Plaintiffs for Question 1, please turn in this form. If you answered
“Yes” for any Plaintiff, please proceed to Question 2 for that Plaintiff or those Plaintiffs (but not

for any Plaintiff for whom you answered “No”).

 

 

VERDICT FORM
MDL NO. 2672 (JSC)

 
oO DD A fh W NY

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 3:15-md-02672-CRB Document 7251 Filed 03/03/20 Page 3 of 3

Compensatory Damages (All Counts)

Question 2. What amount of economic damages, if any, has each Plaintiff proved by a

preponderance of the evidence?

Byron Clendenen (2013 Volkswagen Touareg)

$_ ©
Kenneth and Maria Coon (2014 Audi A6)

$__O
Richard and Virginia Ortiz (2014 Volkswagen Passat)

$__©
Timothy Riley (2010 Volkswagen Jetta)

$_1 OF0.
Julia Robertson (2013 Volkswagen Golf)

¢ 952.

 

Scott Salzer (2010 Volkswagen Jetta)

$ 582 |
Luke and Kathryn Sanwick (2013 Audi Q7)
$3,133,

Date_3/ S20 Foreperson Signature lene

When completed, please turn in this form.

Va tekc
/

VERDICT FORM
MDL NO, 2672 (JSC)

 
